DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 21-40 are currently pending and have been considered below; claims 1-20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 26 February 2021 has been considered by the examiner.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 21, 28, and 29 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,046 in view of Lemphers et al. (Pub. #: US 2013/0138495 A1). The claims in the instant application appear to be nearly identical to that of '046 with the exception of the "determining whether the e-commerce website is one of a plurality of e-commerce websites, the plurality of e-commerce websites including e-commerce websites that have an average time to test a code below a code testing threshold time and e-commerce websites that have an average time to find a code that provides savings below a savings find threshold time; when the determining determines the e-commerce website is one of the plurality of e-commerce websites," being removed from independent claims 1, 11 and 20 of '046 and the addition of the limitation "obtaining a first set of codes and a second set of codes, the first set of codes corresponding to one or more of a plurality of codes for the e-commerce website, the second set of codes corresponding to a remainder of the plurality of codes not included in the first set of codes, the first set of codes being selected so that the code test process for the first set of codes does not exceed a threshold period of time, and performing the code test process for the first set of codes to obtain a first test result;" to independent claims 21, 31, and 40. As detailed herein in the grounds of rejection under 35 U.S.C. § 103, '046 in view of Lemphers reads on the claims in the instant application, as currently written, because Lemphers teaches a promotion code testing system that includes a technique of adjusting the number of "drivers" to utilize at a time to test promotion codes based upon the "historical validation rate" and the "mean time to validate" in order to meet min and max "boundaries" in at least 0038.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the promotion code testing system of '046 with the throttling technique of the promotion code testing system of Lemphers. Motivation to combine '046 with Lemphers comes from both references being directed towards promotion code testing within a user's browsing session and in order to test promotion codes in an "efficient and timely manner" (Lemphers: 0058).
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 21-30, and 40 are directed towards methods. Claims 31-39 are directed towards a system. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 21-40 include the abstract idea of testing of promotion/discount codes on a website upon determining a trigger condition experienced by a user browsing a website. Using Claim 21 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A method for automatic code testing, comprising: monitoring a browsing session of a user on an 
determining whether a trigger condition is present based on the monitoring; when the determining determines the trigger condition is present,
automatically performing a code test process by: 
obtaining a first set of codes and a second set of codes, the first set of codes corresponding to one or more of a plurality of codes for the e-commerce website, the second set of codes corresponding to a remainder of the plurality of codes not included in the first set of codes, the first set of codes being selected so that the code test process for the first set of codes does not exceed a threshold period of time, and performing the code test process for the first set of codes to obtain a first test result; 
and upon completion of the code test process for the first set of codes, 
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with an e-commerce website. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of serving website content via browser. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of an e-commerce website corresponds to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), and displaying a first menu corresponds to routine user interface elements such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). Therefore, these elements amount to no more than using a computer or processor to automate and/or implement the abstract idea identified above. As discussed above, taking the claim elements separately, the e-commerce website and displaying a first menu perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 21 is applicable to the additional independent claims 31 and 40 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. Examiner notes that claim 40 contains apparently identical content to claims 21, 28, and 29 combined.
Dependent claims 22-29, 32-39 further describe the abstract idea of testing of promotion/discount codes on a website upon determining a trigger condition experienced by a user browsing a website.  Claims 22, 23, 32, 33 expand on the elements that are monitored in a browsing session, but this only expands the abstract idea itself. Claims 24-27, and 34-37 give further detail on the abstract idea itself in describing how the codes to be tested are selected/ordered. Claims 28, 29, 38, and 39 further detail the abstract idea itself by describing the testing of codes in batches and displaying results to the user which corresponds to routine user interface elements such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abtract idea. Therefore, the dependent claims are also not patent eligible.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. NOT a statement that the primary reference does not teach that language, but simply that said claim language is addressed at the end of the grounds of rejection for that claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (Pub. #: 2017/0186027 A1) in view of Lemphers et al. (US 2013/0138495 A1).
Claims 21, 31:
These claims are analogous with different representative embodiments; claim 21 is a method embodiment and claim 31 is a system embodiment. Hudson teaches a computer system with computer-readable media in at least Figure 10 and 0092-0101 for performing the steps:
monitoring a browsing session of a user on an e-commerce website; 
(Hudson: 0066, 0074)
determining whether a trigger condition is present based on the monitoring; when the determining determines the trigger condition is present,
(Hudson: "[0056] S107 corresponds to optional user input from consumers who use the software system S104 to reduce the total price paid for items offered for sale through the e-commerce websites SlOl. In some embodiments a consumer manually prompts the software system S104 to initiate the process S105 of interacting with an electronic commerce platform, though in other embodiments the software system S104 could be triggered without user input (i.e., automatically on behalf of the consumer)." and "[0076] The browser extension may also monitor the HTML contends of websites as they are navigated by the consumer. More specifically, the browser extension may analyze the content of each webpage to determine whether the consumer has accessed the checkout interface and initiated the payment process. After determining that the consumer is on a checkout interface that includes a blank form feature for entering codes, the browser extension will cause a special interface element to be presented. The special interface element may, for example, prompt the consumer for a response by asking whether the consumer wishes to check for savings.")
automatically performing a code test process by: 
(Hudson: "[0066]…Alternatively, the code(s) could be applied without any user interaction (i.e., automatically without requiring any input) or after an alternate user interaction ( e.g., inputting payment information and/or delivery information).", 0051, 0054, 0055, "[0080] The browser extension applies the code(s) to the electronic commerce platform by simulating submittal through the blank form feature (also referred to as a "promotional code field") of the checkout interface. In some embodiments, the code(s) are applied by the browser extension in an optimized manner. For example, the browser extension may initially apply those codes that have previously been successfully applied by other consumers. As another example, the browser extension may initially apply those codes that have resulted in the largest savings for other consumers.", "[0086] Upon determining the consumer has accessed the checkout interface, the browser extension may create a button that is dynamically presented on the checkout interface (step 904). The browser extension then continually monitors for user interactions with the button (step 906). Interacting with the button allows the consumer to request the computer-implemented system determine whether any discounts are available by applying code(s) on the consumer's behalf. Accordingly, responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905). Alternatively, the browser extension may retrieve the machine-readable list of code(s) and/or the configuration information upon determining the consumer is browsing the website of the electronic commerce platform (i.e., before the consumer has initiated the payment process). Retrieval prior to receiving an indication of consumer interaction with the button can reduce the latency experienced by the consumer during the payment process." Examiner notes that the triggering condition in Hudson is the user interacting with the button; the claims, as currently written, do not require more.)

and upon completion of the code test process for the first set of codes, displaying a first menu, the first menu including information corresponding to the first test result.
(Hudson: Figure 7D, Figure 8A, "[0081] If the browser extension discovers multiple functioning codes, the browser extension will generally apply the code that saves the consumer the most money. FIG. 7D depicts the checkout interface after one or more codes have been applied to item(s) selected for purchase by the consumer. Here, for example, the browser extension has applied a single code that results in a savings of $45.14. One skilled in the art will recognize that the browser extension may also  apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack" codes whenever possible.")
As for, "obtaining a first set of codes and a second set of codes, the first set of codes corresponding to one or more of a plurality of codes for the e-commerce website, the second set of codes corresponding to a remainder of the plurality of codes not included in the first set of codes, the first set of codes being selected so that the code test process for the first set of codes does not exceed a threshold period of time, and performing the code test process for the first set of codes to obtain a first test result;": Hudson does not appear to specify testing the codes in batches (i.e., "sets") with the first batch being chosen to keep the predicted time required for testing of the batch of codes below a threshold period of time. However, Lemphers teaches a promotion code testing system that includes a technique of adjusting the number of "drivers" to utilize at a time to test promotion codes based upon the "historical validation rate" and the "mean time to validate" in order to meet min and max "boundaries" in at least 0038.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the promotion code testing system of Hudson with the throttling technique of the promotion code testing system of Lemphers. Motivation to combine Hudson with Lemphers comes from both references being directed towards promotion code testing within a user's browsing session and in order to test promotion codes in an "efficient and timely manner" (Lemphers: 0058).
Claims 22 and 32:
wherein the determining whether the trigger condition is present based on the monitoring includes: obtaining current web page information of the browsing session; analyzing the current web page information to determine whether code input identifiers are present; and when the analyzing determines the code input identifiers are present, determining the trigger condition is present.
(Hudson: "[0085] Accordingly, the browser extension may determine that the consumer has accessed a checkout interface (step 903). The browser extension may accomplish this by automatically detecting the context of the website where codes are typically entered. More specifically, the browser extension may look for certain interface elements (e.g., a selector such as a "Submit" button or an empty form box for entering alphanumeric characters) that indicate the consumer is currently viewing the checkout interface…")
Claims 23 and 33:
wherein the current web page information includes a currently viewed web page of the browsing session, a universal resource locator (URL) of the currently viewed web page, and/or network requests associated with the currently viewed web page, the currently viewed web page being displayed to the user or being about to be displayed to the user, and the code input identifiers include one or more cascading style sheets (CSS) elements, one or more hypertext markup language (HTML) elements, and/or one or more URL elements; 
(Hudson: 0039, "[0085]…Additionally or alternatively, the browser extension may monitor the URL used to access each webpage. In some instances, the checkout interface may be associated with a distinguishable URL that is detectable by the browser extension.")
and the analyzing the current web page information to determine whether the code input identifiers are present includes: parsing the currently viewed web page to determine whether one of the one or more CSS elements and/or the one or more HTML elements are present; and parsing the URL of the currently viewed web page and/or the network requests to determine whether one of the one or more URL elements are present.
(Hudson: "[0039] Second, as the consumer navigates the merchant's website, the browser extension can continue to analyze the content of each webpage to determine whether the consumer has initiated the payment process. More specifically, the browser extension can monitor whether the consumer has accessed the checkout interface. The browser extension may accomplish this by automatically detecting the context of an interface where codes are typically entered. For example, the browser extension may look for certain interface elements ( e.g., a selector such as a "Submit" button, or an empty form box for entering codes) that indicate the consumer is currently viewing the checkout interface. Said another way, the browser extension can examine the HyperText Markup Language (HTML) contents of each webpage to see whether it matches what the browser expects of the checkout interface. As another example, the browser extension may monitor the Uniform Resource Locator (URL) used to access each webpage of the merchant. In some instances, the checkout interface may be associated with a distinguishable URL that is detectable by the browser extension.", 0085)
Claims 24 and 34:
wherein the performing the code test process for the first set of codes includes: automatically applying, sequentially or in parallel, codes of the first set of codes to the browsing session of the user; receiving, for each applied code of the applied codes, responses from the e- commerce website; analyzing the responses to determine a result for each of the applied codes; and compiling the first test result based on the determined result for each of the applied codes.
(Hudson: "[0054] S105 corresponds to the process by which the software system S104 interfaces with one or more electronic commerce platforms associated with the e-commerce websites SlOl in order to systematically apply the code(s) S102 on behalf of the consumer. Thus, the process embodied by S105 combines the code(s) S102 and the configuration instructions S103 with the control logic embodied in the software system S104 to manipulate the e-commerce websites SlOl in a desired manner to achieve the desired results as set forth by the software system S104.",  "[0055] S106 corresponds to the feedback that is received back from the electronic commerce platform ( e.g., via the e-commerce websites SlOl) that can optionally be monitored by the software system S104. The feedback S106 most commonly includes messages that are displayed on the e-commerce websites Sl 01 in response to submitting a code. For example, the total price displayed by the checkout interface may be reduced when a particular code is successfully applied. As another example, an error message may be displayed by the checkout interface when an invalid code is submitted. This information can be analyzed and recorded by the software system S104. In some embodiments the information is recorded locally (e.g., within a storage module of the software system S104), while in other embodiments the information is recorded remotely ( e.g., within a storage medium that is accessible to the software system S104 across a network).")
Claims 25 and 35:
wherein the performing the code test process for the first set of codes further includes, before the automatically applying, sequentially or in parallel, the codes of the first set of codes: obtaining the plurality of codes for the e-commerce website; and selecting the one or more codes from the plurality of codes as the first set of codes.
(Hudson: "[0086] Upon determining the consumer has accessed the checkout interface, the browser extension may create a button that is dynamically presented on the checkout interface (step 904). The browser extension then continually monitors for user interactions with the button (step 906). Interacting with the button allows the consumer to request the computer-implemented system determine whether any discounts are available by applying code(s) on the consumer's behalf. Accordingly, responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905). Alternatively, the browser extension may retrieve the machine-readable list of code(s) and/or the configuration information upon determining the consumer is browsing the website of the electronic commerce platform (i.e., before the consumer has initiated the payment process). Retrieval prior to receiving an indication of consumer interaction with the button can reduce the latency experienced by the consumer during the payment process.", 0087-0089)
Claims 26 and 36:
wherein the plurality of codes are scored according to a scoring algorithm, and the selecting the one or more codes from the plurality of codes as the first set of codes includes: selecting a number of codes scored highest of the scored plurality of codes as the one or more codes.
(Hudson: "[0088] The browser extension may also track the impact of each successful discount code in order to identify the best code (step 909). Impact can be measured in the reduction in price to be paid for the item(s) selected for purchase by the consumer. In some embodiments, the result of applying each discount code is recorded in a local storage medium of the computing device used by the consumer or a remote storage medium accessible across a network. The results may be used to determine the best combination of one or more codes that result in the lowest price. Moreover, the results may be used to optimize the application of code(s) for other consumers. After identifying the best code, the browser extension can apply the best code to those item(s) that have been selected for purchase by the consumer in order to reduce the total price to be paid by the consumer (step 910).")
Claims 27 and 37:

As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the promotion code testing system of Hudson with the throttling technique of the promotion code testing system of Lemphers. Motivation to combine Hudson with Lemphers comes from both references being directed towards promotion code testing within a user's browsing session and in order to test promotion codes in an "efficient and timely manner" (Lemphers: 0058).
Claim 30:
further comprising, before the determining whether the trigger condition is present: when the determining determines the e-commerce website is not one of the plurality of e-commerce websites, only performing the code test process when the trigger condition is present and a user input to proceed is received.
(Hudson: "[0038] First, the browser extension can monitor a consumer's electronic journey (e.g., through a series of websites) to determine what action, if any, should be taken. For example, upon reaching the homepage of a merchant, the browser extension may submit a request to a remote server for the code(s) and/or configuration information corresponding to the merchant. This may be done for each merchant on a specified list (i.e., a predetermined list of merchants for whom codes and/or configuration information are available).", 0075-0077)
Claims 28, 29, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (Pub. #: 2017/0186027 A1) in view of Lemphers et al. (US 2013/0138495 A1) in view of Mezzacca (Pub. #: US 2014/0114755 A1).
Claims 28 and 38:
wherein the first menu includes: when the first test result indicates one or more successful codes of the first set of codes, a success indicator, the success indicator displaying a summary of savings or reward points for the one or more successful codes; 
(Hudson: Figure 5, 0071, 0087-0089)
when the first test result indicates no successful codes of the first set of codes, a no-savings indicator; 
(Hudson: "if any" codes are successful, which teaches that the system may indicate that none of the codes were successful in at least 0087 and indicates a notification of "no discounts" in 0089)

Hudson does not appear to specify a "continue testing" indicator to test a "second set" of codes. However, Lemphers teaches adjusting the number of codes to test at a time in order to meet performance requirements in at least 0038 and Mezzacca teaches "benefit-conveying code" checking software that includes a technique that allows a user to step through the testing of codes from a larger set of codes as taught in at least Figures 7D and 7E, and paragraphs 0094-0101.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed apply the technique of user interactive testing of promotion codes as taught by Mezzacca with the system of batch testing of promotion codes taught by Lemphers. Motivation to combine Mezzacca with Lemphers comes from both references pertaining to promotion code testing browser extensions and in order to reduce a "user's inconvenience and frustration" in testing promotion codes (Mezzacca: 0008).
Claims 29 and 39:

Hudson teaches showing the results of promotion code testing in at least Figure 7D, Figure 8A, and 0081. Hudson does not appear to specify a "continue testing" indicator to test a "second set" of codes. However, Lemphers teaches adjusting the number of codes to test at a time in order to meet performance requirements in at least 0038 and Mezzacca teaches "benefit-conveying code" checking software that includes a technique that allows a user to step through the testing of codes from a larger set of codes as taught in at least Figures 7D and 7E, and paragraphs 0094-0101.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed apply the technique of user interactive testing of promotion codes as taught by Mezzacca with the system of batch testing of promotion codes taught by Lemphers. Motivation to combine Mezzacca with Lemphers comes from both references pertaining to promotion code testing browser extensions and in order to reduce a "user's inconvenience and frustration" in testing promotion codes (Mezzacca: 0008).
Claim 40:
(Claim 40 contains similar limitations to 21 with 28 and 29 added)
Hudson teaches a computer system with computer-readable media in at least Figure 10 and 0092-0101 for performing the steps:
monitoring a browsing session of a user on an e-commerce website; 
(Hudson: 0066, 0074)
determining whether a trigger condition is present based on the monitoring; when the determining determines the trigger condition is present,
(Hudson: "[0056] S107 corresponds to optional user input from consumers who use the software system S104 to reduce the total price paid for items offered for sale through the e-commerce websites SlOl. In some embodiments a consumer manually prompts the software system S104 to initiate the process S105 of interacting with an electronic commerce platform, though in other embodiments the software system S104 could be triggered without user input (i.e., automatically on behalf of the consumer)." and "[0076] The browser extension may also monitor the HTML contends of websites as they are navigated by the consumer. More specifically, the browser extension may analyze the content of each webpage to determine whether the consumer has accessed the checkout interface and initiated the payment process. After determining that the consumer is on a checkout interface that includes a blank form feature for entering codes, the browser extension will cause a special interface element to be presented. The special interface element may, for example, prompt the consumer for a response by asking whether the consumer wishes to check for savings.")
automatically performing a code test process by: 
(Hudson: "[0066]…Alternatively, the code(s) could be applied without any user interaction (i.e., automatically without requiring any input) or after an alternate user interaction ( e.g., inputting payment information and/or delivery information).", 0051, 0054, 0055, "[0080] The browser extension applies the code(s) to the electronic commerce platform by simulating submittal through the blank form feature (also referred to as a "promotional code field") of the checkout interface. In some embodiments, the code(s) are applied by the browser extension in an optimized manner. For example, the browser extension may initially apply those codes that have previously been successfully applied by other consumers. As another example, the browser extension may initially apply those codes that have resulted in the largest savings for other consumers.", "[0086] Upon determining the consumer has accessed the checkout interface, the browser extension may create a button that is dynamically presented on the checkout interface (step 904). The browser extension then continually monitors for user interactions with the button (step 906). Interacting with the button allows the consumer to request the computer-implemented system determine whether any discounts are available by applying code(s) on the consumer's behalf. Accordingly, responsive to determining that the consumer has interacted with the button, the browser extension may retrieve a machine-readable list of code(s) and/or configuration information for the electronic commerce platform (step 905). Alternatively, the browser extension may retrieve the machine-readable list of code(s) and/or the configuration information upon determining the consumer is browsing the website of the electronic commerce platform (i.e., before the consumer has initiated the payment process). Retrieval prior to receiving an indication of consumer interaction with the button can reduce the latency experienced by the consumer during the payment process." Examiner notes that the triggering condition in Hudson is the user interacting with the button; the claims, as currently written, do not require more.)

and upon completion of the code test process for the first set of codes, displaying a first menu, the first menu including information corresponding to the first test result,
(Hudson: Figure 7D, Figure 8A, "[0081] If the browser extension discovers multiple functioning codes, the browser extension will generally apply the code that saves the consumer the most money. FIG. 7D depicts the checkout interface after one or more codes have been applied to item(s) selected for purchase by the consumer. Here, for example, the browser extension has applied a single code that results in a savings of $45.14. One skilled in the art will recognize that the browser extension may also  apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack" codes whenever possible.")

As for, "obtaining a first set of codes and a second set of codes, the first set of codes corresponding to one or more of a plurality of codes for the e-commerce website, the second set of codes corresponding to a remainder of the plurality of codes not included in the first set of codes, the first set of codes being selected so that the code test process for the first set of codes does not exceed a threshold period of time, and performing the code test process for the first set of codes to obtain a first test result;": Hudson does not appear to specify testing the codes in batches (i.e., "sets") with the first batch being chosen to keep the predicted time required for testing of the batch of codes below a threshold period of time. However, Lemphers teaches a promotion code testing system that includes a technique of adjusting the number of "drivers" to utilize at a time to test promotion codes based upon the "historical validation rate" and the "mean time to validate" in order to meet min and max "boundaries" in at least 0038.
It would have been obvious to one of ordinary skill in the art to modify the promotion code testing system of Hudson with the throttling technique of the promotion code testing system of Lemphers. Motivation to combine Hudson with Lemphers comes from both references being directed towards promotion code testing within a user's browsing session and in order to test promotion codes in an "efficient and timely manner" (Lemphers: 0058).
As for, "the first menu including a continue testing indicator that is selectable by a user input to test the second set of codes; in response to receiving the user input to test the second set of codes, performing the code test process for the second set of codes to obtain a second test result; and upon completion of the code test process for the second set of codes, displaying a second menu, the second menu including information corresponding to the second test result": Hudson teaches showing the results of promotion code testing in at least Figure 7D, Figure 8A, and 0081. Hudson does not appear to specify a "continue testing" indicator to test a "second set" of codes. However, Lemphers teaches adjusting the number of codes to test at a time in order to meet performance requirements in at least 0038 and Mezzacca teaches "benefit-conveying code" checking software that includes a technique that allows a user to step through the testing of codes from a larger set of codes as taught in at least Figures 7D and 7E, and paragraphs 0094-0101.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed apply the technique of user interactive testing of promotion codes as taught by Mezzacca with the system of batch testing of promotion codes taught by Lemphers. Motivation to combine Mezzacca with Lemphers comes from both references pertaining to promotion code testing browser extensions and in order to reduce a "user's inconvenience and frustration" in testing promotion codes (Mezzacca: 0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688